Per Curiam,
There are but three assignments of error in this case and we do not think that any of them is sustained. The first point of the plaintiff simply declared that the incapacity or undue influence alleged against a will must be operative at the time of the execution of the instrument, and this is certainly the law. There was no affirmative duty lusting upon the proponents to establish the negative proposition that there was no undue influence exerted by them upon the testatrix at the time the will was executed. Of course, the question of undue influence was an issue in the case, and it was necessary that the jury should be satisfied by the weight of the evidence before them that the will was not procured by undue influence. There was no confidential relation between the proponents and the testatrix, and they were strangers in blood. They were not subject to the special duty of affirmatively showing the absence of undue influence. We do not regard the charge of the court as inadequate. On the contrary, it was quite full, and correctly and impartially presented the whole case to the jury with proper, instructions. The jury found in favor of the will, and that is the end of the disputed questions of fact involved.
Judgment affirmed.